Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Decision on Reconsideration of Request for Suspension of Action under 37 CFR 1.103 (a)

Applicant’s request for reconsideration of suspension of action filed on 07/27/2021 under 37CFR 1.103(a) is acknowledged.  Upon careful review of Applicant’s remarks concerning the negative impact of financial performance due to the ongoing COVID-19 pandemic, it has been determined that the reasons provided contain no direct influence to the task of patent application prosecution. Applicant does not provide details of how decrease in platform demand, disruptions in global supply chain and significant market volatility would directly affect the prosecution of patent applications.   Hence, the reconsideration request for suspension of action is denied based on lacking of good and sufficient cause for suspension of action.
Any inquiry concerning this communication can be directed to Jelani Smith whose telephone number is (571) 270-3969.

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662